Citation Nr: 1116197	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-45 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The appellant had active service from May 11, 1964, to June 14, 1965, and received a dishonorable discharge for this period of service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 administrative decision in which the RO essentially reopened a claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, and denied this claim on the merits.  The RO determined that character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, was a bar to VA benefits.

The Board observes that, in a May 1972 administrative decision, the RO denied a claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965.  This decision was issued to the appellant in June 1972.  The appellant did not initiate an appeal of this decision, and it became final.  See 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

As will be explained below in greater detail, new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965.  Additional development is necessary before this reopened claim can be adjudicated on the merits.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



FINDINGS OF FACT

1.  The claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, was denied previously by the RO in a May 1972 administrative decision.

2.  The May 1972 RO decision was not appealed.

3.  Relevant evidence submitted since the May 1972 RO decision is new in that it has not been previously considered and it is material in that it relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1972 RO decision is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).  With respect to the appellant's application to reopen his previously denied claim of entitlement to eligibility for VA benefits based on the character of discharge for his service from May 11, 1964, to June 14, 1965, given the Board's decision to reopen this claim, which is not prejudicial to the appellant, VA's compliance with the VCAA need not be addressed in the context of this jurisdictional issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The appellant contends that new and material evidence has been received sufficient to reopen his previously denied claim of entitlement to eligibility for VA benefits based on the character of discharge for his service from May 11, 1964, to June 14, 1965.  The appellant specifically contends that the facts and circumstances surrounding his original dishonorable discharge in 1965 have changed and he has applied to the U.S. Army Board for Correction of Military Records (BCMR) to have his original dishonorable discharge upgraded.    

In May 1972 , the RO denied the appellant's claim of entitlement to eligibility for VA benefits based on the character of discharge for his service from May 11, 1964, to June 14, 1965.  The RO specifically determined in this decision that the appellant had received an undesirable (or dishonorable) discharge on June 14, 1965, because he was confined at a Federal Correctional Institution in Ashland, Kentucky, on that date.  The RO noted that, while on a 30-day leave, the appellant went absent without leave (AWOL) when he did not report to his new duty station.  His duty station subsequently was informed by the U.S. District Court in Tallahassee, Florida, that the appellant had entered a plea of guilty to felony charges including interstate transportation of a stolen car and theft of other items.  The appellant had confessed to these crimes in an interview with an agent from the Federal Bureau of Investigation (FBI).  The RO concluded that the appellant's felony conviction for an offense involving moral turpitude constituted a bar to VA benefits and the claim was denied.  The appellant did not initiate an appeal of this decision and it is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974), currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The appellant filed a new service connection claim on a VA Form 21-526 date-stamped as received by the RO on March 1, 2007.  The RO properly interpreted this application as an application to reopen the previously denied claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence submitted since the May 1972 RO decision consists of the appellant's lay statements regarding the character of his discharge and a response from the National Personnel Records Center in St. Louis, Missouri (NPRC) concerning the character of the appellant's active service.  NPRC informed VA in March 2007 that relevant documents concerning the character of the appellant's active service, including his discharge, could be obtained from the U.S. Army Human Resource Command.  The appellant asserted in statements on his VA Form 9 (substantive appeal) dated on November 20, 2009, and date-stamped as received by the RO on November 23, 2009, that he had filed a request for an upgraded discharge with the U.S. Army Board for Correction of Military Records (BCMR).  The appellant's lay statements are presumed credible for the limited purpose of reopening a claim.  See Justus, 3 Vet. App. at 513.  His lay statements address an unestablished fact necessary to substantiate the claim.  If the appellant's discharge is upgraded from dishonorable by the BCMR, for example, then he may be eligible for VA benefits.  Accordingly, the claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, is reopened; to this extent only, the appeal is granted.


REMAND

The Board has found that new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965.  As stated in the Introduction, additional development is necessary before this claim can be adjudicated on the merits.  Because the reopened claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965, is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice should be issued on this claim.

The appellant has contended in statements on his VA Form 9 (substantive appeal) dated on November 20, 2009, and date-stamped as received by the RO on November 23, 2009, that he has filed for an upgraded discharge with the U.S. Army Board for Correction of Military Records (BCMR).  Because records from the BCMR have not yet been obtained by the RO, and because VA is bound by service department findings concerning the character of a Veteran's discharge, the Board finds that, on remand, the RO/AMC should contact the BCMR and request copies of any BCMR decision on the Veteran's application for an upgraded discharge and all documents considered in that decision.

A review of the claims file shows that, in March 2007, the RO requested that NPRC provide information concerning the appellant's eligibility for complete separation, to include dates of enlistment, terms of enlistment and re-enlistment, dates, types, and terms of any extensions of service, and dates of time lost and reason.  In response, NPRC informed VA in correspondence dated later in March 2007 that such information was not available through NPRC and was available instead through the U.S. Army Human Resources Command.  NPRC also informed VA that it had forwarded the RO's request for this information to the U.S. Army Human Resources Command.  There is no record of any response from the U.S. Army Human Resources Command.  Because this claim is being remanded for other development, the Board finds that, on remand, the RO/AMC also should follow up with the U.S. Army Human Resources Command concerning the information originally requested from NPRC in March 2007 and forwarded by NPRC to the U.S. Army Human Resources Command later that same month.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice to the appellant on his reopened claim of entitlement to eligibility for VA benefits based on the character of the appellant's discharge for his service from May 11, 1964, to June 14, 1965.  The notice letter should be compliant with all requirements including those imposed by the Court in Dingess/Hartmann.  A copy of the notice letter should be included in the claims file.

2.  Contact the U.S. Army Board for Correction of Military Records (BCMR) and request copies of any decision on the appellant's application for an upgraded discharge for his service from May 11, 1964, to June 14, 1965, along with copies of all documents used in this decision.  A copy of any correspondence sent to the BCMR and any reply, to include a negative reply, should be included in the claims file.

3.  Contact the U.S. Army Human Resources Command and request that they provide information on the character of the appellant's active service, to include his eligibility for complete separation, dates of enlistment, terms of enlistment and re-enlistment, dates, types, and terms of any extensions of service, and dates of time lost and reason.  Include a copy of the March 28, 2007, response to VA from NPRC in any correspondence sent to the U.S. Army Human Resources Command.  A copy of any correspondence sent to the U.S. Army Human Resources Command and any reply, to include a negative reply, should be included in the claims file.

4.  Thereafter, readjudicate the appellant's claim of entitlement to eligibility for VA benefits based on the character of discharge for his service from May 11, 1964, to June 14, 1965.  If the benefits sought on appeal remains denied, then the appellant should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


